Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
Response to Arguments
1.	Applicant’s arguments, filed 7/7/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, ITO et al. (DE 102008035297 A1) and Henstra et al. (US 20130062520 A1), see below. 
Claim Objections
Claim 18 objected to because of the following informalities:  claim 18 depend from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claim(s) 1-2, 4-8 and 17-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (US 3634684 A) in view of HORI (JP 2004241190 A) and further in light of ITO et al. (DE 102008035297 A1).
Regarding claim 1, Sato discloses an Electron Microscope (abstract) (reference’s claim 1 Note electron microscope) (fig. 1) comprising:
an illumination system (fig. 1; 1, 2), for directing a beam of electrons (3) to irradiate a specimen (reference’s claim 1 Note electron microscope is inclusive of a beam source, beam optics, specimen, and detector at least);
an  elongate beam conduit (4, 5) , through which the beam of electrons is directed, 

a detector (reference’s claim 1) for detecting radiation emanating from the specimen in response to said irradiation,
wherein at least a portion of an elongate beam conduit segment (4, 5) extends at least through 
an outer tube (4) of electrically insulating material (col. 1, lines 45-66) , and
a contiguous inner skin (5) (col. 1, lines 57-65) of electrically conductive material (col. 1, lines 55-66 Note carbon with a thickness of 1000 Angstroms) with an electrical conductivity σ and a thickness t, with σt < 0.1 Ω '1 (col. 1, lines 57-65 Note coating/membrane 5 “on” the inner surface of the shield (4); Note 5 is contiguous/on/touching 4); 
	(col. 1, lines 5-66); 
(col. 2, lines 1-4 and col. 2, lines 40-42); 
(Note Taking graphite as the most electrically conductive form of carbon (which has a maximum electrical conductivity σ  = 3 • 105 1 /Ωm, and this only along its electrically conductive basal planes; see e.g. https://en.wikipedia.org/wiki/ Electrical_resistivity_and_conductivity#Resistivity_and_conductivity_of_various_materiaIs; the average conductivity of a graphite powder coating will necessarily be much less), and an upper limit of the thickness t of 0.1 μm (as cited above), the product (σ*t) in Sato is less than 0.03 1/Ω, or rather much less than this (i.e. less than 0.01 1/Ω);
Note the definition of contiguous = sharing a common border; touching. 
But Sato fails to disclose a vacuum chamber, through which the beam of electrons is directed, the vacuum chamber comprising one or more elongate beam conduit segments and one or more other segments that are vacuum sealed to the one or more elongate beam conduit segments. and 
a multipole lens assembly configured as an aberration corrector; and wherein at least a portion of an elongate beam conduit segment extends at least through said aberration corrector.  
HORI, however, discloses an electron microscope (fig. 1) [0052] with a multipole lens assembly (L1, L2) configured as an aberration corrector [0031] for use in an SEM [0052]; and wherein at least a portion of an elongate beam conduit segment (7) extends at least through said aberration corrector (L1, L2) .
	[0031-0049] [0052] (Note SEM’s have scanning coils/deflectors).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine the invention of Sato of a resistive beam conduit tube to prevent charging by stray electrons in a SEM (col. 2, lines 1-4 and col. 2, lines 40-42), with a multipole lens assembly configured as an aberration corrector for use in an SEM [0052]; and wherein at least a portion of said elongate beam conduit extends at least through said aberration corrector, as taught by HORI, to use as a substitution of one known conduit type (i.e. Sato’s conduit) for another (Hori’s conduit) to obtain predictable beam conductance and lens shielding results  (i.e., for increased lens/beam controller equipment lifetime, by outer insulator tube shielding, for preventing equipment malfunction due to-from stray electron impingement, (per Sato, col. 1, lines 12-18). 
      	But Sato as modified by HORI fails to disclose (underlined) a vacuum chamber, through which the beam of electrons is directed, the vacuum chamber comprising one or more elongate beam conduit segments and one or more other segments that are vacuum sealed to the one or more elongate beam conduit segments.
    	ITO, however, discloses (abstract) (fig. 6) a beam column (9 to 16) with a vacuum chamber (vacuum tube 4), through which the beam of electrons (1) is directed, the vacuum chamber (4) comprising one or more elongate beam conduit segments (4 at 10, 4 at 13, 4 at 16) and one or more other segments (4 segment at 11, 4 segment at 17) that are vacuum sealed to the one or more elongate beam conduit segments 4 at 10, 4 at 13, 4 at 16).
	(fig. 1, corrector 13, vacuum tube 4, sample 11, florescent screen imager 17)
	(translation, pgs. 3, 5-6).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Sato as modified by HORI, with a vacuum chamber, through which the beam of electrons is directed, the vacuum chamber comprising one or more elongate beam conduit segments and one or more other segments that are vacuum sealed to the one or more elongate beam conduit segments, as taught by ITO, to use for 
maintaining a vacuum for the beam path and for preventing gas discharge for the benefit of reduced beam scattering and reduced contamination from background gases (translation, pgs. 3).

Regarding claim 2, Sato discloses said outer tube (fig. 1, 4) comprises at least one material selected from the group comprising ceramics, vitreous materials, quartz 
(fig. 1, beam 3 conduit 4, 5 with outer insulator 4, inner conductive skin 5;  deflectors 1, 2); 
(col. 1, lines 45-67).
Regarding claim 4, Sato discloses wherein σt for said electrically conductive material is less than 0.01 Ω-1 
(col. 1, lines 45-67); 
(Note graphite is the most electrically conductive form of carbon (which has a maximum electrical conductivity σ = 3 x 105 1 /Ohm, (σ = 2 to 3×105 // basal plane and 3.3×102 ⊥ basal plane), and this is only along its electrically conductive basal planes; (see for example: (https://www.thoughtco.com/table-of-electrical-resistivity-conductivity-608499) (Note see attached) and/or (https://en.wikipedia.org/wiki/ Electrical_resistivity_and_conductivity#Resistivity_and_conductivity_of_various_materials). 
Therefore the average conductivity σ of the carbon/graphite powder coating of Sato (see fig. 1, 5) will necessarily be much less, and with an upper limit of the thickness t of 0.1 μm/1,000 Angstroms (as cited above), the product σt in Sato is less than 0.01 Ω-1 or 0.03Ω-1, or rather much less than this.).

Moreover, regarding claim 5, HORI discloses an imaging system (fig. 1; 1, 4, 5) , for directing electrons that are transmitted through the specimen (fig. 1, on sample holder “H”) onto said detector, wherein said elongate beam conduit (7) extends through said imaging system (1); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 6, HORI discloses said portion of said elongate beam conduit (fig. 1, the bottom of 7) extends at least between a specimen holder (“H”) and said aberration corrector (L1, L2); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 7, HORI discloses said aberration corrector (fig. 1, L1, L2) is configured to correct at least one of spherical aberration [0031]; and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Moreover, regarding claim 8, HORI discloses a magnetic yoke (fig. 2, 21), external to said elongate beam conduit segment (7) that extends through the aberration corrector (L1, L2), is configured to conduct field lines into the direct vicinity of the beam (in 7);   
the elongate beam conduit segment (7) that extends through the aberration corrector (L1, L2) passes through a bore (of 21) in said yoke (fig. 2, 21); and
said bore (of 21) in said yoke has an inner diameter that is greater than an outer diameter of said elongate beam conduit segment (7) that extends through the aberration corrector (L1, L2), thus creating a gap between the two; and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Moreover, regarding claim 17, ITO discloses wherein each of the one or more other segments (4 segment at 11, 4 segment at 17) of the vacuum chamber (4) comprises a housing for a respective additional component (11 and/or 17) of the electron microscope (fig. 6) 
 (fig. 1, corrector 13, vacuum tube 4, sample 11, florescent screen imager 17)
	(translation, pgs. 3, 5-6); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 18, ITO discloses where one of the other segments (4 segment at 11) of the vacuum chamber (4) comprises a housing for a sample holder (not-illustrated for 11) 
(fig. 1, corrector 13, vacuum tube 4, sample 11, florescent screen imager 17)
(translation, pgs. 3, 5-6); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
 
2.	Claim 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (US 3634684 A) in view of HORI (JP 2004241190 A) and ITO et al. (DE 102008035297 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Shindo et al. (US 6511575 B1).
Regarding claim 3, Sato discloses wherein the conduit’s (4, 5) with said inner skin (5) (of the conductive material); and the combined references disclose claim 1.
     	But the combined references fail to disclose wherein said inner skin (the conductive material) comprises at least one material selected from the group comprising ruthenium oxide, titanium nitrate, and combinations thereof
Shindo, however, discloses use of a conductive material and that the conductive material/conductor is selected from the material of titanium nitrate 
(col. 2, lines 30-50).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with use of a conductive material and that the conductive material/conductor is selected from the material of titanium nitrate, as taught by Shindo, to use as a substitution of one known conductor (i.e. titanium)  for another (i.e. titanium nitrate)  to obtain predictable liner material characteristic results.

2.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (US 3634684 A) in view of HORI (JP 2004241190 A) and ITO et al. (DE 102008035297 A1); hereinafter “the combined references”, as applied to claim 18 above, and further in light of Henstra et al. (US 20130062520 A1).
Regarding claim(s) 19, Sato discloses where one of the other segments (4 segment at 17) of the vacuum chamber (4) comprises a housing for a transmission electron microscope (translation, pgs. 3, 5-6); and
regarding claim(s) 20, Sato discloses where one of the other segments (4 segment at 17) of the vacuum chamber (4) comprises a housing for a scanning transmission electron microscope (translation, pgs. 3, 5-6)
     	But the combined references fail to disclose scanning transmission electron microscope camera.
Henstra, however, discloses a STEM with a vacuum segment (228, 230) enclosed fluorescent imaging screen (fig. 2, 218) with a housing for a scanning transmission electron microscope camera (224) 
[0038] (reference’s claim 4).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a vacuum housing for a TEM’s camera, as taught by Henstra, to use by combining prior art TEM imaging elements (camera with fluorescent screen) according to known vacuum enclosure configurations to yield predictable results (i.e., prevention of background gas contamination in the system for improved resolution imaging).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881